         Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 1 of 32




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


IN RE:                                               §      CASE NUMBER 16-34028
                                                     §
NORTHSTAR OFFSHORE                                   §
GROUP, L.L.C.,                                       §
        DEBTOR.                                      §      CHAPTER 11
                                                     §
                                                     §
JAMES KATCHADURIAN,                                  §
LITIGATION TRUSTEE                                   §
        PLAINTIFF,                                   §      ADVERSARY NO.18-3366
                                                     §
       V.                                            §
                                                     §
BP ENERGY COMPANY,                                   §
        DEFENDANT.                                   §

  SECOND AMENDED COMPLAINT TO AVOID AND RECOVER PREFERENTIAL
                  AND FRAUDULENT TRANSFERS


            James Katchadurian, as Litigation Trustee (the “Trustee”), files this his Second

Amended Complaint to Avoid and Recover Fraudulent Transfers pursuant to 11 U.S.C. §§ 547(b),

548 and 550 against BP Energy Company (the “Defendant” or “BP”), and alleges as follows:

                                               I.
                                          Introduction

       1.      This adversary proceeding against the Defendant is brought under Fed. R. Bankr.

P. 7001. By this adversary proceeding, the Trustee seeks to avoid and recover, pursuant to §§

547(b), 548(a)(1)(A) and (a)(1)(B), and 550 of the Bankruptcy Code, preferential transfers that the

Debtor, Northstar Offshore Group, LLC, (“Debtor” or “Northstar”) made to the Defendant.
        Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 2 of 32




                                               II.
                                    Jurisdiction and Venue

       2.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

157(b) and 1334. This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(F), (H) and (O). Venue of this adversary proceeding is proper in this district pursuant

to 28 U.S.C. § 1409(a).

                                              III.
                                             Parties

       3.      The Plaintiff is the Trustee. The Trustee was appointed pursuant to the Litigation

Trust Agreement which forms a part of the Second Amended Plan of Liquidation (the “Plan”) of

Northstar Offshore Group, LLC (the “Debtor”). The Litigation Trust Agreement was approved by

the Court as part of the Plan.

       4.      The Defendant is BP Energy Company, a Delaware company. It may be served

with summons pursuant to Fed. R. Bankr. P. 7004(b) by serving the summons along with a copy

of the Complaint on its registered agent: The Corporation Trust Company, 1209 Orange Street,

Wilmington, Delaware, 19801.

                                             IV.
                                        Nature of Case

       5.      Northstar knowingly and intentionally entered into the objectively bad transactions

with BP for immediate cash with the intent to hinder, delay and defraud its other creditors due to

its subsequent obligations to repay BP. In addition, Northstar knowingly and intentionally made

the Transfers to BP with the intent to hinder, delay and defraud its other creditors due to its

obligations to BP.

       6.      Northstar was owned and controlled by one of a group of hedge funds commonly

known as Platinum Partners (“Platinum”). One of Platinum’s primary investment strategies was


                                                2
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 3 of 32




to provide high-interest loans to vulnerable companies in exchange for a percentage of the

ownership in the vulnerable company. After the company paid on the high interest loans for some

time, Platinum would sell off the company’s assets to a new company of which Platinum had

acquired leaving the creditors of the wrecked company with little to no recovery. This strategy

appeared to have worked initially but after several years, the losses in the vulnerable companies

caught-up with the hedge fund turning the hedge fund from a going concern to a Ponzi scheme.

At the time Platinum caused Northstar to enter into the transactions and subsequent Transfers with

BP, Platinum did so to provide it with immediate cash in order to further prop-up the illusion of a

profitable hedge fund when in fact it was nothing more than a Ponzi scheme.

                                              V.
                                          Background

       7.      Platinum Partners Value Arbitrage Fund, LP (“PPVA”) is a now-defunct hedge

fund founded in 2003 by Mark Nordlicht, as its public face, and Murray Huberfeld, as its behind

the scenes man. In September 2011, an affiliated company Platinum Management, LLC registered

with the Securities and Exchange Commission (“SEC”) as an investment adviser. The Platinum

group of business organizations also included Platinum Partners Credit Opportunities Master

Fund, L.P. (“PPCO”) and later Platinum Partners Value Arbitrage Oil & Gas (“PPVA O&G”) also

known as Platinum Partners Northstar Energy (“PPNE”). The majority of the assets of the

Platinum group were in PPVA and PPCO. The Platinum group of companies were controlled by

a group of individuals and are referred to as (“Platinum”) in this Complaint. The following sets

out the individuals who controlled Platinum and subsequently Northstar.

       8.      Mark Nordlicht was a founding member of the Platinum entities and its Chief

Investment Officer.    Starting in 2011, Nordlicht had primary responsibility for Platinum’s




                                                3
        Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 4 of 32




investment decisions and the valuation of its assets for all of the funds. In 2013, Nordlicht bought

a significant interest in the Beechwood companies.

       9.      David Levy was senior executive at Platinum. He was also the co-portfolio

manager for Black Elk. Levy also became a minority partner in the Beechwood companies. In

2014, Levy became Platinum’s Chief Investment Officer. For a short time in 2014, Levy was the

CFO of the Beechwood companies.

       10.     Uri Landsman was the Managing Partner and President of PPVA. Landsman was

the primary investment contact and marketer of the Platinum funds, in particular, PPVA.

       11.     Joseph SanFilippo was PPVA’s Chief Financial Officer from 2005 to 2016. He

was a member of Platinum’s valuation committee which determined PPVA’s assets under

management (“AUM”), management fees and incentive fees.

       12.     Joseph Mann was in Platinum’s marketing department from 2013 to 2016. He was

responsible for soliciting investments for the Platinum funds.

       13.     Daniel Small was employed by Platinum from 2007 to July 2015 as a managing

director and co-portfolio manager of Black Elk.

       14.     Jeffrey Shulse was the CFO of Black Elk from January 2014 to September 2014

and CEO from September 2014 through April 2015.

       15.     Murray Huberfeld was a partner in Platinum.          He participated in managing

decisions and recruiter investors. He also was a stakeholder in the Beechwood companies. He

founded the company along with Mark Nordlicht although his involvement in Platinum was

concealed from the SEC. Platinum likely concealed Huberfeld’s management role from the SEC

because FINRA had previously assessed Huberfeld with a fine of $426,790 in 1996 for




                                                  4
         Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 5 of 32




wrongdoing in connection with trading penny stocks. Huberfeld started his own hedge fund,

Centurion, which later became PPCO.

        16.      Zach Weiner, was an associate in High Yield Direct Lending and Private Equity for

Platinum Partners. He started with Platinum Partners in 2009. He was the person designated by

Platrinum Partners to oversee the operations of Northstar and Golden Gate Oil from late 2014 to

2015.

        17.      As of 2012, PPVA held primarily illiquid Level 3 assets1 with a significant stake in

oil and gas exploration and development companies. Specifically, Platinum owned and controlled

Black Elk Energy Offshore Operations, Inc. and Black Elk Energy Finance Corp., a Houston based

oil and gas exploration and development company known generally as (“Black Elk”). In addition,

Platinum owned and controlled Golden Gate Oil, LLC, an oil and gas exploration company based

in Santa Maria, California.

        18.      As stated above, as of 2012, Platinum’s fund was heavily invested in illiquid

companies, namely Black Elk and Golden Gate Oil, despite representations to its investors and

prospective investors that it was a relatively liquid funds with guarantees of redemptions2 with

only 60 to 90 days’ notice. According to a December 31, 2012 report by Platinum’s external

auditor, BDO Tortuga, PPVA had $727 million assets under management. PPVA’s largest assets,

accounting for 39% of its AUM and valued by Platinum at $283 million, was Black Elk. However,

in December 2012, Black Elk did not have the necessary cash flow and profits to justify an

evaluation of $283 million. Further, the previous month on November 16, 2012, Black Elk had




1
  Level 3 assets are assets whose fair value cannot be determined by using observable inputs or measures, such as
market prices or models. Level 3 assets are typically very illiquid, and fair values can only be calculated using
estimates or risk-adjusted value ranges.
2
  Redemptions are a return on an investor’s principal in a fixed-income security.

                                                         5
         Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 6 of 32




sustained a significant explosion on an offshore drilling rig which killed 3 persons, destroyed

property, caused an oil spill, and interrupted oil production from the operations.

         19.       Platinum had undisclosed financial problems before the Black Elk explosion. Just

ten days before the explosion, on November 6, 2012, Nordlicht sent an email titled, “Current

Redemptions Nov 5, 2012” and stated, “If we don’t exceed this in subs3 from dec 1 and jan 1 we

are probably going to have to put black elk in side pocket.4 i also need to pay back [loan from an

individual] and an additional 4 million oct 31 and nov 30 so we are talking 40”. Landesman

replied, “we could sweep the table here, so far, think jan 1st is a possible for some, if not all.” In

response, Nordlicht wrote, “it’s just very daunting. It seems like we make some progress and then

reds are relentless almost. It’s tough to get ahead in subs if u have to replace 150-200 a year”.

Landesman replied back, “Didn’t take it as complaining, it is my job, Redemptions very daunting.”

         20.       In 2013, the financial health of Black Elk and Golden Gate did not get better.

Platinum decided to subject both companies to high interest rate loans, mostly from related parties,

that further impaired the financial health of the companies but provided immediate cash to

Platinum. Platinum principals not only concealed the extent of the financial vulnerability of Black

Elk and Golden Gate to investors and prospective investors but increased the valuation of each of

the companies on PPVA’s books.

         21.       Black Elk and Golden Gate continued to fail due to lack of profitability and growing

debt. In March 2014, Nordlicht sent an email to Levy and SanFilippo, “Attached find both golden

gate and black elk yr end comps. As you will see, golden gate it’s hard to come up with comps to




3
  “Subs” is short for subscriptions which is a process of placing investor’s money into a hedge fund through a
brokerage account, i.e., investors of the hedge fund.
4
  A side pocket is a type of account utilized in hedge funds to differentiate illiquid assets from more liquid
investments. Once an investment enters a side pocket account, only the present participants in the hedge fund are
entitled to a share of it. Future investors will not receive a share of the proceeds if the asset’s returns get realized.

                                                             6
         Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 7 of 32




suppress valuation except maybe that we’re in California or essentially very little current

production. Black Elk more of a struggle the other way and cant use ebitda5 because of troubles

during the year”. On April 29, 2014, Nordlicht emailed SanFilippo, “Start paying down reds as u

can. Between Blake and ppbe (additional 10million), should have decent short term infusion.

Hopefully some may 1 subs show up as well. Have a few more outflows to discuss but this is

obviously the priority”.

        22.      In June 2014, Nordlicht wrote, “It can’t go on like this or practically we will need

to wind down…this is code red… We can’t pay out 25 million in reds per quarter and have 5 come

in”. A June 3, 2014 email from a Platinum employee to Nordlicht entitled “Cash Sheet” listed

cash on hand of $96,000, “Pending Inflows” totaling $20,000,000, “Pending Outflows” totaling

$16.75 million, and “Redemptions $500,000 for May and $9.5 million for June, which resulted in

“Projected Cash” of negative $6.14 million”. Nordlicht forwarded this email to an employee

requesting that employee to “Take reds off the list”. The implication was that Platinum was unable

to meet its June redemption obligations.

        23.      Despite the “code red” issued by Nordlicht in June 2014 regarding Platinum’s

financial problems, Landesman told investors in response to an inquiry about Platinum’s

seemingly strong reported performance figures, “The number are all kosher, they have had verbal

input every month.”

        24.      Platinum was desperate for new capital because it was unable to meet its customer’s

redemptions requests since its primary assets, Black Elk and Golden Gate, were failing miserably.

Therefore, in December 2013, Platinum started courting Norman Seabrook, a portfolio manager



5
  Ebitda means Earnings before interest, tax, depreciation and amortization which is a measure of a company’s
operating performance. It is a way to evaluate a company’s performance without having to factor in financing
decisions, accounting decisions, or tax environments.

                                                        7
        Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 8 of 32




of the Annuity Fund Board of the New York City’s Correction Officers’ Benevolent Association

(“COBA”). Seabrook agreed to use his position and influence with COBA to cause it to invest

$10 million into Platinum in March 2014. In June 2014, COBA invested another $5 million into

the Platinum hedge fund. In return, Platinum, through Huberfeld, paid $60,000 to Seabrook

personally plus a $10,000 donation to a charity of Seabrook’s choice. Seabrook was honored by

the charity.

        25.    In 2013, Golden Gate suffered a $6 million loss due to cost overruns, borrowing at

high interest from Platinum, and the failure of all but one well to produce. Notwithstanding the

poor financial condition of Golden Gate, Platinum reported its value as $170 million. At the time,

Golden Gate was 19% of PPVA’s assets.         Platinum initially tried to have Black Elk purchase

Golden Gate but Black Elk engineers had previously evaluated Golden Gate’s oil reserves at 10%

of Platinum’s representation of the value of the oil reserves. In addition, there had been a

previously published valuation opinion that Golden Gate was worth only $60 million.

Notwithstanding Golden Gate’s low value, in September 2014, Platinum paid $3.2 million for the

remaining 52% ownership of Golden Gate but advised investors that value of the entire company

was $140 million. This made it appear to outsiders that PPVA made a $134 million profit, a 15%

return, on its Golden Gate investment.

        26.    Like Golden Gate, in late 2013 Black Elk was effectively insolvent. However,

unlike Golden Gate, Black Elk owned valuable assets in the form of offshore leases. Platinum

started looking for an exit strategy from Black Elk that would result in selling Black Elk’s valuable

assets and allowing Platinum alone to benefit from that sale. In order for Platinum to benefit from

the sale of Black Elk’s assets, the bond holders had to agree that the preferred stock holder,

Platinum, would be paid first from the sale of the assets and the bond holders second. If the bond



                                                 8
        Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 9 of 32




holders were paid first then there would be very little money, if any, left from the sale of assets to

pay Platinum, the preferred shareholder.

       27.     Platinum set about buying up the bonds in disguise. First, Platinum strategically

leaked some unflattering financial information about Black Elk to lower the price of the bonds.

Platinum purchased many of the bonds through a group on reinsurance companies it controlled

referred to as Beechwood. Levy assumed the position of Chief Investment Officer of Beechwood

in order to cause Beechwood to purchase $37 million in Black Elk bonds. This was done knowing

that, if the plan succeeded, the bonds would be near worthless to Beechwood.

       28.     After Platinum completed its bond buying spree under false pretenses, the

amendment to the bond holders’ indenture was presented to the bond holders. On July 16, 2014,

Small, after conferring with Nordlicht and Levy, sent an email to Black Elk’s outside attorney

stating that, “$18,321,000 bonds were controlled by PPVA and should be disclosed…”. The law

required that Platinum disclose any ownership or control it had in or over a bond holder either

directly or through an affiliated company. In truth, Platinum controlled $98,631,000 of the bonds

not just $18,321,000. On August 13, 2014, the amendment to modify the senior status of the bond

holder’s right to payment over the preferred shareholder passed. On August 18, 2014, Small

instructed Shulse to wire $70 million from the sale of the assets to the preferred shareholder,

Platinum. Two days later Shulse wired another $25 million to Platinum. A few weeks later Levy

resigned from Beechwood and resumed his position at Platinum.

       29.     During the negotiations of the sale of the Black Elk assets, on July 29, 2014, Shulse

received an email from a Black Elk employee about vendors asking for an expected date of

payment on outstanding bills. Shulse forwarded the email to his personal Outlook email. Then

forwarded the Outlook email to Levy and Small stating, “This email is outrageous…I am using all



                                                  9
          Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 10 of 32




the restraint I have to not reply…They have a script…DON’T PROMISE VENDORS THEY

WILL GET PAID 100% AT CLOSING…So instead of stating all of that in an email back to the

group, I will say it to the three of you and you can coach me on what to do in response.”6 This

demonstrated Platinum’s policy and practice of intentionally not paying the just amount due to

creditors of companies it controls and instead diverting the funds to itself. Despite selling the

Black Elk assets to Renaissance Offshore for $170 million most of the vendors and contractors

were never paid.

          30.    As demonstrated in the email sent by Shulse to Levy and Small, Platinum’s

investment strategy was to extract the value out of companies for itself and leave the companies

unable to pay its rightful creditors. Platinum undertook this strategy with Franklin Power

Company, Glacial Energy Holdings, Inc., Agera Energy, Inc., Golden Gate, Black Elk and the

Beechwood companies. There are direct links from money extracted from Franklin Power

Company used to invest in Glacial Energy Holdings, Inc. This ruined Franklin Power Company.

Then Platinum bought the assets out of the bankruptcy of Glacial Energy for Agera Energy, Inc.

Platinum attempted to have Black Elk purchase Golden Gate. The unsold assets from Black Elk

were purchased by Northstar. All of these companies failed after Platinum extracted the value

leaving only crumbs for the creditors.

          31.    In contrast to a policy of not paying the just amount owed to creditors of its

companies, Shulse demonstrated great interest in receiving a bonus from the sale of the Black Elk

assets.    On August 27, 2017, Shulse sent an email from his Outlook email account to Small

requesting a bonus of $300,000 now and $300,000 later rather than the amount of $250,000 now

and $250,000 in six months offered by Small. On September 11, 2014, Shulse sent another email


6
 On July 11, 2014, Shulse had sent an email to Nordlicht, Small and Levy advising them of his new Outlook email
address because he believed that his Black Elk email was being monitored.

                                                      10
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 11 of 32




to Small asking for an update on payment of the agreed upon bonus amount of $275,000. In

response, Small replied back to Shulse’s Outlook email that he, Shulse, was authorized to pay

himself a bonus of $275,000.

       32.     John Hoffman, a former BP engineer and founder of Black Elk, had predicted that

Platinum would enrich itself at Black Elk’s expense. On June 26, 2014, Hoffman emailed Black

Elk’s general counsel stating, “I apologize for this note out of the blue but I need your guidance.

Platinum (PPVA) is planning to create many new companies and place the acquisitions (including

Northstar) that Black Elk recently technically worked up, bid and won into those new entities.

Many if not all of existing equity holders would be left in the cold with no equity in the new

companies. Further, they plan to isolate Black Elk, pay themselves back ([Series E] preferred

equity) ahead of so-called friendly bond holders (the Beechwood entities) and lay off most people.

I believe that the ultimate plan is to bankrupt the company.”

       33.     While Platinum was inflating the Golden Gate company value and illegally

benefitting from the sale of Black Elk’s assets, PPVA purchased Northstar. Platinum had started

negotiations to purchase Northstar in June 2014 and closed, after many delays due to funding

problems, in September 2014.

       34.     Platinum funded the purchase of Northstar primarily by the issuance of $80,000,000

of 12% Second Priority Senior Notes from Northstar GOM Holdings Group, LLC (“Northstar

GOM”). New Mountain Finance Corp. purchased $30,000,000 of the Northstar GOM notes. The

balance of the notes was held by Platinum entities, PPVA and PPCO. Northstar GOM owned all

of Northstar’s stock. Northstar GOM was owned by PPVA O&G which, in turn, was owned by

PPVA. In addition to Platinum owning all of Northstar’s stock, Platinum entities held much of

Northstar’s debt by virtue of loans made by PPCO and PPVA.



                                                11
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 12 of 32




       35.     Northstar needed cash to pay its outstanding working capital debt of $17 million.

PPVA never made the promised capital available to Northstar. By December 2014, Northstar

required $2 million a month in working capital to pay contractors and vendors. In January 2015,

unpaid vendor and contractors started filing liens on the assets. Northstar constantly requested

money from PPVA but it fell on deaf ears.

       36.     Despite Northstar’s very stressed financial condition, Platinum caused Northstar to

purchase the remaining assets that Black Elk had not sold to Renaissance Offshore. It was

Platinum’s idea and decision not Northstar’s management, consisting of Glynn Roberts, Ward

Maloy, Mike Rauch and Jim Ulm, to purchase the Black Elk assets. Further, Platinum paid

significantly more than what Northstar management believed to be the market value for the Black

Elk assets. Further, against Northstar’s management advice, Platinum made Northstar pay the bills

arising out of Black Elk’s assets, which included many liens, for months before the assignment of

the assets was officially transferred. At the time of closing Platinum omitted on the closing term

sheet approximately $4 million in credit owed to Northstar for paying those debts in order to

increase the alleged value received by Black Elk from the assignment.

       37.      Northstar purchased the Black Elk offshore leases in April 2015. The assignment

and amended assignments were stated to be effective as of December 31, 2014 in order to improve

Black Elk’s financial condition for 2014 valuation purposes. Platinum, not the management of

Northstar, decided on the effective date recorded on the assignments.

       38.     In this same time frame, December 2014 to March 2015, PPVA received many

requests for redemptions which would be due on April 30, 2015. At this point, the principals went

on a campaign to find new investors and talk current investors out of executing on their redemption

requests. By November 2015, the investors were complaining about PPVA’s failure to pay on the



                                                12
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 13 of 32




redemptions. On November 23, 2015, Mann sent a message to PPVA investors from Nordlicht

that Platinum was going to “segregate certain illiquid assets (and related liabilities) from the

remainder of the assets in the portfolio (the “Special Investments”) in the interest of protecting

investors and maximizing returns”. These illiquid investments were primarily composed of

Northstar.

       39.     In early 2015, Platinum’s external auditor, BDO Tortuga, reported to Platinum that

“a material weakness exists in the Master Fund’s investment valuation process related to its Level

3 investments”. The auditor also identified a “very material” misstatement that required a large

markdown of the valuation of one large, illiquid position, triggering a restatement of the fund’s

year-end 2013 AUM. Platinum did not disclose this information to its investors. Rather, Platinum

fired its external auditor. Its replacement auditor, CohnReznick LLP, stated in an opinion on 2014

financial affairs, released in 2015, that management’s estimated values on over $800 million in

assets rested on unobservable inputs, and the amounts that might be realized in the near-term could

differ materially from management’s valuations.

       40.     Platinum had been suffering repeated liquidity crises since 2012.         However,

Platinum would not attempt to cash out on its illiquid assets, namely the oil and gas companies,

likely because Platinum would have to take a substantial loss. Thus, Platinum would solve its

redemption problems by paying out of its liquid funds. This further increased the percentage of

illiquid capital compared to the liquid capital in the collection of funds. However, the upside of

the fund owning illiquid capital in the form of non-public oil and gas exploration companies is that

Platinum controlled the valuation of the companies thereby leading investors to believe they were

valuable assets when, in fact, they were not.




                                                13
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 14 of 32




       41.     In December 2015, New Mountain Finance Corp. issued a default notice claiming

that PPVA gave notice the prior month that Northstar GOM would not be able to re-purchase $7.5

million in notes as it had agreed to do at the time it purchased Northstar in 2014. New Mountain

Finance Corp. stated that the event of default triggered PPVA’s obligation to re-purchase the total

amount of $30 million of the notes held by New Mountain Finance Corp. In March 2016, New

Mountain Finance Corp. sued PPVA in New York state court for the default on the Northstar GOM

notes. Platinum issued a press release denying that an event of default had occurred.

       42.     In addition to forcing Northstar to purchase the Black Elk assets at an over-valued

price, Platinum controlled Northstar in other materials respects as well. Platinum refused to fill

vacancies left on the board when prior managers left the company. After Platinum acquired

Northstar in September 2014, the board consisted of Roberts (former Northstar management),

Freeman (former Northstar management) and Daniel Small (Platinum executive). Roberts and

Freeman left Northstar in October 2015. A few months later other managers left including Ulm,

Rauch and Ken Schott. Platinum refused to appoint board members despite requests by Brian

MacMillan of Northstar to appoint board members. Platinum did not appoint a board until after

the involuntary bankruptcy petition was filed in August 2016.

       43.     Platinum never implemented corporate governance of Northstar. As stated above,

there were no board members appointed to fill vacancies. There were no board meetings, minutes,

or by-laws. There appeared to be a limited liability company operating agreement but many of the

provisions were inapplicable because apparently it was a cut and paste document from another

company’s operating agreement. The was no Texas Franchise Tax Public Information Report filed

for 2016.




                                                14
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 15 of 32




       44.     Platinum tightly controlled the finances of Northstar. Weiner and sometimes Levy

of Platinum acted as the de facto CFO for Morthstar. Northstar management had to seek money

and approval to pay bills from Weiner and Levy. Northstar management had to send lists of bills

it would like to pay and hope that Platinum provided the money and approval to pay the bills.

Weiner and Levy decided which creditors were paid. The office catch-phrase to illustrate how

Platinum tightly controlled the money to pay the bills was, “Hopefully tomorrow, definitely

Monday”. Further, Maloy and MacMillan had to seek approval from Levy in order to promote

Alcorn to Vice-President of Finance in May 2016.

       45.     On December 28, 2015, Platinum caused Northstar to enter into short-term high

interest loans with Northstar GOM and PPCO to provide up to a total of $50 million in funding.

However, Northstar GOM and PPCO only provided a small amount of the promised funds to

Northstar. This had the benefit of creating the appearance of high interest receivables on the books

for Northstar GOM and PPCO for valuation purposes. In the meantime, emails between Nordlicht

and Huberfeld in December 2015 revealed they were considering a permanent move to Israel

because of the financial problems with Platinum.

       46.     It was not long before Platinum made another move to get its hands on cash with

no reasonable expectation or plan to repay the cash along with the debts owed to other just and

lawful creditors. Platinum caused Northstar to enter into a terrible commodity swap agreement

with BP. At this point Northstar had run out of options to obtain the needed cash. Traditional

bank loans were not an option.

       47.     Platinum originated the idea of receiving a loan from BP also referred to as a

prepay. A series of emails between Weiner and a group of BP employees documented the

discussion between Platinum and BP arranging for Northstar to enter into the first prepay



                                                15
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 16 of 32




transaction with BP. Northstar management, at that time Maloy, Alcorn and MacMillan, were not

included in the conversations. On January 19, 2016, Weiner emailed Frank Verducci of BP with

other BP employees copied on the email, asking if Platinum could provide security for the prepay

loan by placing a lien on assets. Verducci responded to Weiner that Russell Diamond of the BP

credit department will send information on how Platinum may guarantee the prepay liabilities for

the transaction. Twenty minutes later Diamond emailed Weiner for information about the

Platinum guarantee. Weiner replied to Diamond and Verducci stating, “We would like for

northstar to sell forward 500 barrels per day for the next six months, today. We will guarantee

payment of the actual sales value of the 500/d at the end of each month. If we assume the price of

oil to be $30, the amount of the guaranty would be 2.7M over six months.” In response, Verducci

stated that BP may require Northstar to enter into a physical oil & gas marketing contract with BP

to coincide with the “tenor” of the prepayment. In other words, the prepayment was actually a

very high interest loan so in order to disguise the nature of the financial transaction BP desired to

have a separate agreement to actually market the oil in order to make the prepay transaction appear

to be a commodity swap agreement.

       48.     That afternoon, Weiner, instructed Maloy, Alcorn and MacMillan to provide

information to Verducci about current physical marketing agreements. Diamond later emailed

Weiner asking whether Northstar will be making monthly payments or one payment at the end of

the term to re-pay the prepayment transaction. Diamond attached a form to complete for the BP

credit department. Weiner forwarded the form to Maloy and Alcorn requesting that they complete

the form.

       49.     On February 16, 2016, Weiner instructed Maloy to execute the transaction

documents for Northstar.



                                                 16
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 17 of 32




       50.      Transaction 1: The contract provided that BP would pre-pay Northstar for 99,000

barrels of oil at a fixed price of $35.54/bbl which was the current and lowest price per barrel since

December 2001. BP then applied a large discount rate which decreased the fixed price per barrel

to $32.60/bbl. Northstar received $3,227,171.61 on February 22, 2016 from BP.

       51.      The contract required that Northstar repay the money to BP on a monthly basis

starting in May. Northstar would make monthly settlement payments for the next nine months

from May to January. The irregular terms of the contract guaranteed that Northstar would be

making payments to BP every month.

       52.      The amount of the repayment was set by the price of a barrel of oil according to

NYMEX WTI on the 20th day of the month preceding the settlement month. As predicted by the

industry in February, the price per barrel increased. For the month of April, it increased by 15%

to $41/bbl. The next month the price per barrel increased 26% from the historical low in February

to $47/bbl. The following month it increased again to $49/bbl, a nearly 30% increase in the price

per barrel from February to June. Thus, the Northstar had to repay the heavily discounted money

at an enormous mark-up based on the expected increased price of oil. Northstar management

viewed the prepayment transaction as highly unusual and not consistent with a commodity swap

agreement. The discount rate for the cash was outside of industry standards making it a very

expensive loan. In addition, it was unusual for a parent company to personally guarantee the

repayment of a swap agreement.

       53.       The details are as follows:

 Payment         1/9 of Money             Amount of            Difference          No. of Days
 Date of Loan    Received from BP         Repayment            Between             since Receipt
                 with Discount Rate       11,000 barrels x     Amount              of Funds on
                 Applied                  Price of Oil         Received and        Feb 22
                                                               Amount Repaid



                                                 17
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 18 of 32




       May 21                $359,469.33         $452,375.00          $92,905.67                  90

       June 21               $359,273.86         $514,767.00         $155,493.14                120

       July 28               $359,078.39         $537,383.00         $178,304.61                150



       54.       On February 17, 2016, Weiner sent an email to Alcorn, Maloy and MacMillan

stating, “Guys I want to have straight exactly what we are spending the BP money on. Can we

spend a few minutes on the phone so we are all on the same page?”. Later that morning at 10:27

am, Weiner emailed Alcorn, MacMillan and Maloy advising them of four matters that Weiner

wants paid. Maloy responded back, “Yes. We will review and discuss.”. One of those matters

was paying a man named Randy Crawford. On February 29, 2016, Weiner emailed Maloy,

MacMillan and Alcorn, and copied Levy, telling them to “pay Randy 200.”

       55.       In May 2016, Northstar management advised Platinum, through Weiner, that

Northstar could not afford to repay BP the first repayment due on May 21, 2016 in light of all of

the other bills it owed for operations. Weiner instructed Alcorn to make the first payment due to

BP on May 21, 2016 in the amount of $452,375.00. In this same time, Northstar did not have the

means to pay a $3000 bill to a contractor which shut down operations at an income-producing

well. Weiner offered to pay the $3000 bill personally in order to resume operations on the well

since Northstar did not have the funds to pay it.

       56.       Shortly thereafter, Northstar learned for the first time that Weiner had entered into

another prepay transaction with BP. Like the first prepay transaction, the second BP transaction

was originated by Weiner without input or consent by Northstar management. On May 27, 2016,

Weiner emailed Alcorn, Maloy, Levy and copied MacMillan, advising them that BP will be

providing $ 1.55 million through a second prepayment transaction. Based on information later



                                                    18
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 19 of 32




acquired, Alcorn believes that Weiner instructed him to make the May 21 repayment to BP in order

to not disrupt finalizing the second prepayment transaction. Alcorn was instructed by Weiner to

sign the transaction documents for the second prepay transaction on June 3, 2016.

       57.     Transaction 2: On June 6, 2016, BP paid Northstar $1,574,876.00 based on the price

of $49/bbl for 35,000 barrels. Then BP applied a discount rate which decreased the amount paid

to $45/bbl. Again, the discount rate was very high and not within industry standards. The contract

required Northstar to repay the money in July. Northstar was obligated to make the monthly

settlement payments for the next seven months from July to January. The irregular terms of the

transaction guaranteed that Northstar would owe money to BP every month. The amount of the

monthly repayment was calculated by the price of oil per barrel on the 20th day of the preceding

month times 5,0000 barrels.

       58.     The details are as follows:

 Payment       1/7 of Money Received         Amount of          Difference          No. of Day
 Date of       from BP with Discount         Payment            between             since Receipt
 Loan          Rate Applied                  5,000 barrels x    Amount              of Funds on
                                             Price of Oil       Received and        June 6
                                                                Amount Repaid
     July 28               $225,153.85              $244,265.00      $19,111.15                 52



       59.     On June 21, 2016, the second repayment was owed to BP in the amount of

$514,767.00. Alcorn advised Weiner that although the $1.55 million recently received from BP

aided in cash flow that Northstar was still in debt to many contractors and vendors. Weiner advised

Alcorn that he must make the BP repayment due on June 21.

       60.     In July 2016, Alcorn informed Weiner that he would not make the payment of

$781,648.00 owed to BP on July 21, 2016 because Northstar instead needed to pay money owed

for general overhead and to contractors who provided services for operation of income-producing


                                                   19
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 20 of 32




wells. Alcorn believed he was likely jeopardizing his employment with Northstar by refusing to

make the payment as instructed but he stood his ground. Alcorn argued that Northstar was broke

thus Platinum as the originator of the transactions and personal guarantors of the repayments

should be the company making the payments not Northstar. Alcorn finally made the payment on

July 28, 2016 after Platinum wired the money from Northstar GOM. Alcorn believed that Platinum

was fearful that BP would sue on the personal guarantees thus causing a public embarrassment

and, as he later learned, undermining the fragile Ponzi scheme.

       61.     The terms of the transactions did not represent the terms of a typical commodity

swap agreement because BP was paying a fixed-price of the lowest price per barrel in over 15

years, the discount rate was extremely high, and Northstar was locked into the terrible deal through

January of the next year. Under the circumstances, it was certain that Northstar would lose money,

and probably a lot of money, because Northstar was receiving a historically low price for oil plus

receiving a discounted rate on the upfront cash. The irregular terms of the so-called commodity

swap agreement undermined the purpose of a commodity swap agreement which is to provide

price protection to parties. Further, the commodity was never actually swapped under the

agreement. Northstar subjectively knew at the time it agreed to the transactions that it would not

be able to afford to repay both BP and its other creditors when the time came to repay the money

but nevertheless entered into the transactions for the immediate cash. In other words, Northstar

knowingly and intentionally entered into the transactions with the intent to delay, hinder and

defraud its creditors in the future. Likewise, Northstar, controlled by Platinum, voluntarily made

the Transfers (repayments) to BP with the intention to hinder, delay and defraud its creditors.

       62.     In addition, BP had actual knowledge that Northstar would not be able to repay

both BP and Northstar’s other creditors at the time BP agreed to these transactions. BP had prior



                                                20
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 21 of 32




actual knowledge that Platinum Partners was an uncreditworthy company.           BP had actual

knowledge that Northstar was in dire straits. BP acquired this information in 2014 when Northstar

was forced to sell a valuable 3-year hedge agreement with BP in order to obtain immediate cash

for the business. Thus, BP knew that it could take advantage of Northstar by offering a deal for

desperately needed cash at loan-shark interest rates.

       63.     Further, BP knew that Northstar, not the personal guarantor, Platinum Partners,

would be forced to repay the money to BP at the expense of paying its vendors and contractors.

This is because BP agreed to accept a personal guaranty from a Cayman Islands based affiliate of

Platinum Partners. The Cayman Islands is a jurisdiction in which it is known to be difficult to

collect judgments. Further, BP knew that Platinum Partners had financial problems itself. Thus,

the personal guaranty was illusory.

       64.     The irregular terms of the commodity swap agreements rendered them constructive

loans rather than commodity swaps. Both, BP and Northstar (controlled by Platinum) knew that

the transactions were not serving as commodity swap agreements that would be typical in the oil

industry. This is noted by Verducci in an email to Weiner wherein he stated that BP wanted

another agreement to market Northstar’s physical oil given the “tenor” of the prepay arrangement.

Both BP and Northstar (controlled by Platinum) knew it was a means for Northstar to receive

immediate cash. Both BP and Northstar (controlled by Platinum) knew the repayment of the cash

would negatively impact Northstar’s ability to repay its other creditors. Yet, BP and Northstar

(controlled by Platinum) proceeded with the transactions because Northstar was desperate for cash

and BP would realize a colossal return on its money. As noted above, the commodity never

exchanged hands. BP should not escape accountability for receipt of the Transfers because it




                                                21
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 22 of 32




labeled the transactions commodity swaps when in fact it was a way to make a high rate of interest

on its money.

       65.      Although Platinum is not a defendant in this suit, its acts of controlling Northstar

are relevant to the recovery of the Transfers. Thus, Plaintiff hereby pleads that Platinum’s actions

pierced the corporate veil between it, Northstar GOM, and the subsidiary company, Northstar

Offshore Group, LLC. Specifically, Platinum pierced the corporate veil by, among other things:

(1) micro-management of Northstar’s accounts payable; (2) requiring approval for promotion of a

Northstar employee; (3) refusing and disregarding corporate formalities of board meetings,

minutes, by-laws, a meaningful company operating agreement, and a corporate filing; (4) refusal

to appoint a full board to transact business; (5) forcing Northstar against Northstar management’s

recommendation to purchase the Black Elk assets; (6) omitting a $4 million credit owed to

Northstar at the closing of the Black Elk Assets and setting the effective date of the assignments

for the benefit of Black Elk; (7) forcing Northstar to enter into loan agreements with the parent

companies to create financial wealth on paper for the parent companies; (8) forcing Northstar to

enter into two prepay transactions with BP; and (9) forcing Northstar to repay BP to the detriment

and expense of Northstar’s other creditors. In addition, Platinum acted as the agent of Northstar

in forcing Northstar to enter into the prepay transactions and making the repayments to BP when

Northstar was insolvent.

       66.      Platinum was in such bad financial shape in the time frame it executed the high-

interest loans with BP that it was unable to pay redemptions to its investors or make interest

payments on its debt. New Mountain Finance Group had declared a default on the repayment of

the notes issued by Northstar GOM and had a pending lawsuit in state court in New York.

Platinum had every intention of using the cash from BP deals to benefit itself at the expense of



                                                 22
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 23 of 32




Northstar’s just and lawful creditors. Platinum had already demonstrated this policy and practice

of taking funds from a company for itself with no intention or plan to pay creditors in its Black

Elk dealings along with many other like Franklin Power Company, Glacial Energy Holdings,

Agera Energy and the Beechwood companies. While the honest creditors of the companies

received little to nothing, Platinum’s management to receive over $100 million in management

fees alone from 2011 to 2016.

       67.     On April 14, 2016, an unidentified Platinum principal (likely Huberfeld) received

an email from a Platinum investor that stated, “May I remind you that I asked you several times to

transfer 5 million dollars to my account at [a bank]. Why you don’t follow my instructions. What

kind of behavior is this? I have no words to express how annoying is this situation for me.” The

unidentified Platinum principal forwarded the unhappy investors’ email to Levy at his private

Gmail address and to Nordlicht.

       68.     In May 2016, just a few months after making the deal with BP, Platinum was so

desperate for capital that it asked personal friends and the National Society for Hebrew Day

Schools for loans. It was reported that Platinum had only $68,350 in cash in May 2016. On May

27, 2016, Platinum received a $6.3 million loan from Richard Stadtmauer, $4.1 million loan from

Marisa Stadtmauer, and a $2.2 million loan from the National Society for Hebrew Day Schools.

Unlike the high interest rates Platinum charged to the companies in its fund, these loans carried a

7% interest rate.

       69.     On June 8, 2016, Huberfeld and Seabrook were arrested for committing honest

services fraud for the payment made by Huberfeld to Seabrook in exchange for the COBA

investment in Platinum.




                                                23
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 24 of 32




       70.     In late June 2016, the FBI raided Platinum’s office in connection with charges that

the hedge fund was a Ponzi scheme.

       71.     On August 12, 2016 (the “Involuntary Petition Date”), a group of creditors filed an

Involuntary Petition against Northstar. On December 2, 2016 (the “Voluntary Petition Date”),

Northstar converted the involuntary bankruptcy case to a voluntary case. On December 22, 2017,

the Court confirmed the Plan and on January 19, 2018, the Plan became effective.

       72.     On August 23, 2016, PPVA filed a Winding Up Petition in the Grand Court of the

Cayman Islands. PPVA sought relief from creditors in order to reorganize financially and

eventually continue in business. The Grand Court of the Cayman Islands ordered liquidation of

PPVA. On October 18, 2017, the court-appointed joint liquidators filed petition for recognition of

the foreign liquidation proceeding under Chapter 15 of the Bankruptcy Code in the United States

Bankruptcy Court of the Southern District of New York.

       73.     On November 21, 2018, the Grand Cayman court-appointed liquidators filed suit

in the United States District Court of New York against Platinum executives, affiliated companies,

and Platinum executives’ family members for violation of the civil RICO statute. On December

14, 2016, the Platinum executives were indicted for securities fraud, investment advisor fraud,

conspiracy and wire fraud in the United States District Court of the Eastern District of New York.

On December 15, 2016, the SEC sued the Platinum executives for operating a Ponzi scheme in the

United States District Court of the Eastern District of New York. Numerous other suits have

followed.

       74.     The press has compared the size of the Platinum Partners hedge fund Ponzi scheme

to that of the Madoff Ponzi scheme.




                                               24
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 25 of 32




       75.     As of the Involuntary Petition Date, Northstar was engaged in the business of

exploration and production of oil and gas, primarily in the Gulf of Mexico. Northstar’s principal

office is located in Houston, Texas.

       76.     Consistent with his obligations, the Trustee has conducted a review of all transfers

made by Northstar to creditors within two years prior to the Involuntary Petition Date. The Trustee

has determined that transfers made by Northstar to BP should be avoided because Northstar

voluntarily made such transfers with actual intent to hinder, delay and defraud its creditors.

Further, Trustee has determined that the transactions made the basis of the transfers are not

commodity contracts but actually loans labeled as commodity swap agreements. Specifically, the

Trustee seeks to avoid the following transfers made to BP: a payment of $452,375.00 made by

wire on May 21, 2016, a payment of $514,767.00 made by wire on June 21, 2016, and a payment

of $781,648.00 made by wire on July 28, 2016 (collectively known as “Transfers”). The total

amount is $1,748,790.00.

       77.     On June 15, 2018, the Trustee sent a demand letter to the Defendant requesting: (i)

the return of the Transfer as preferential pursuant to §§ 548, and 550(a) of the Bankruptcy Code;

or (ii) that the Defendant provide the Trustee with valid defenses to payment, including an

explanation of such defenses and copies of supporting documentation. To date, the Defendant has

neither: (i) returned the Transfer to the Trustee; nor (ii) provided the Trustee with sufficient

documentation to support a complete defense to liability. Therefore, Trustee seeks to avoid the

Transfers pursuant to §§ 547(b), 548(a)(1)(A), and 548(a)(1)(B).

                                            VI.
                    Avoidance of Preferential Transfers – 11 U.S.C. § 547




                                                25
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 26 of 32




   A. The transactions underlying the Transfers were not commodity or swap
      agreements.

       78.     Trustee maintains that the transactions made the basis of the Transfers were not

commodity contracts as defined by § 761(4). As set forth above, the transactions were short-term,

high interest loans labeled commodity swap agreements to disguise the usurious amount of interest

to be collected by BP. Therefore, Trustee is not prohibited under §§ 546(e) or (g) in seeking to

avoid the Transfers pursuant to §547(b).

   B. The Transfers were made on or within ninety (90) days before the Involuntary
      Petition Date.

       79.     The Transfers were made on or within ninety (90) days prior to the Involuntary

Petition Date, that is, between May 14, 2016 and August 12, 2016 (the “Preference Period”).

The Transfers were a transfer of an interest of the Debtor’s Property.

       80.     The wire payments were made from the Debtor’s bank account. Had the wire

payments not occurred, the property subject to the wire payments would have been part of the

Debtor’s bankruptcy estate on the Involuntary Petition Date. Therefore, the wire payments

constitute the transfer of an interest in property of the Debtor.

   C. The Transfers were made to or for the benefit of a creditor.

       81.     The Defendant was a creditor of the Debtor because, inter alia, the Defendant had

invoiced the Debtor to repay money which it had loaned to the Debtor, without taking a security

interest in Debtor’s property, and that the Debtor was obligated to pay. The Transfers were made,

or caused to be made, to or for the benefit of the Defendant creditor.

   D. The Transfers were made for or on account of an antecedent debt owed by Debtor to
      Defendant.

       82.     The Transfers were made, or caused to be made, for or on account of an antecedent

debt owed by the Debtor to the Defendant. The Transfers were in satisfaction of, or on account



                                                  26
          Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 27 of 32




of, funds previously provided by the Defendant to the Debtor and for which the Debtor owed the

Defendant at the time the Transfers were made. Thus, the Transfers were made or caused to be

made, for or on account of an antecedent debt owed by the Debtor to the Defendant.

    E. Debtor was insolvent at the time the Transfers were made.

          83.   The Debtor is presumed to have been insolvent during the Preference Period. See

11 U.S.C. § 547(f). Moreover, during the Preference Period, the Debtor was in fact insolvent

within the meaning of § 101(32) of the Bankruptcy Code as its debts exceeded the fair value of its

assets.

    F. The Transfers enabled Defendant to receive more than it would have received as an
       unsecured creditor.

          84.   If the Transfers had not been made, the Defendant would have an unsecured claim

in the amount of the Transfers against the Debtor.

          85.   Pursuant to § 547(b) of the Bankruptcy Code, the Trustee may avoid the Transfers.

                                          VII.
                Avoidance of Fraudulent Transfers – 11 U.S.C. § 548(a)(1)(A)

          A.      The wire payments were a transfer of an interest of the Debtor’s property.

          86.   The wire payments were made from the Debtor’s bank account. Had the wire

payments not occurred, the property subject to the Transfers would have been part of the Debtor’s

bankruptcy estate on the Involuntary Petition Date. Therefore, the wire payments constituted the

transfer of an interest in property of the Debtor.

          B.    The Transfers were made on or before two years before date of the filing of
                the petition.

          87.   The Involuntary Petition was filed on August 12, 2016. The Transfers were made

on May 21, 2016, June 21, 2016, and July 21, 2016. Therefore, the Transfers were made within

two years of the filing of the Involuntary Petition.



                                                 27
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 28 of 32




       C.      The Debtor voluntarily incurred the obligations and made such Transfers
               with actual intent to hinder, delay and defraud entities to which the Debtor
               was or became indebted.

       88.     The Debtor incurred the obligations and made the Transfers to protect itself and the

controlling shareholder, Platinum Partners.      Debtor incurred the obligations and made the

Transfers with the actual intent of hindering, delaying and defrauding its vendors and contractors

because Debtor was insolvent at the time it incurred the obligations and made the Transfers.

Debtor intended to defraud its creditors because Debtor had actual knowledge it could not pay for

the labor, materials or services at the time it incurred the debt with its vendors and contractors.

Debtor knew at the time it made the Transfers to BP that it would not be able to repay both the

money owed to BP and its other creditors but nevertheless proceeded to make the Transfers. The

transactions with BP and the subsequent Transfers to BP were made in furtherance of the Ponzi

scheme to give the illusion that Northstar was a successful oil and gas company thus making the

hedge appear successful as well.

       89.     Pursuant to § 548(a)(1)(A) of the Bankruptcy Code, the Trustee may avoid the

Transfers.

                                            VIII.
                       Avoidance of Transfers – 11 U.S.C. § 548(a)(1)(B)

       A.        The transactions underlying the Transfers were not commodity or swap
                 agreements.

       90.     Trustee maintains that the transactions made the basis of the Transfers were not

commodity contracts as defined by § 761(4). As set forth above, the transactions were short-term,

high interest loans labeled commodity swap agreements to disguise the usurious amount of interest

to be collected by BP. Therefore, Trustee is not prohibited under §§ 546(e) or (g) in seeking to

avoid the Transfers pursuant to §548(a)(1)(B).



                                                 28
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 29 of 32




       B.         The wire payments were a transfer of an interest of the Debtor’s Property.

       91.     The wire payments were made from the Debtor’s bank account. Had the wire

payments not occurred, the property subject to the Transfers would have been part of the Debtor’s

bankruptcy estate on the Involuntary Petition Date. Therefore, the wire payments constituted the

transfer of an interest in property of the Debtor.

       C.      The Transfers were made on or before two years before date of the filing of
               the petition.

       92.     The Involuntary Petition was filed on August 12, 2016. The Transfers were made

on May 21, 2016, June 21, 2016 and July 21, 2016. Therefore, the Transfers were made within

two years of the filing of the Involuntary Petition.

       D.         The Transfers were less than a reasonably equivalent value.

       93.     As set forth above, the Debtor received less than a reasonably equivalent value in

exchange for the Transfers. The transactions with BP and the subsequent Transfers to BP were

made in furtherance of the Ponzi scheme to give the illusion that Northstar was a successful oil

and gas company thus making the hedge appear successful as well.

       E.         The Debtor was insolvent when Transfers made.

       94.     The Debtor was insolvent on the date that such Transfers were made and when such

obligations were incurred.

                                            IX.
                      Recovery of Avoided Transfers – 11 U.S.C. § 550(a)

       95.     Section 550(a) of the Bankruptcy Code allows the Trustee to recover, for the benefit

of the estate, the property transferred and avoided under §§ 547(b) and 548 from the initial

transferee of such transfer or the entity for whose benefit such transfer was made. See 11 U.S.C.

§ 550(a). The Defendant was the initial transferee of the Transfers and was the person or entity




                                                 29
       Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 30 of 32




for whose benefit the Transfers were made. Accordingly, the Trustee is entitled to recover the

Transfers in the amount of $1,425,829.00 plus costs and interest thereon until the date of payment.

                                            X.
                Disallowance of Claim Against the Estate – 11 U.S.C. § 502(d)

       96.     To prevent creditors from wrongfully refusing to return Transfers avoidable under

§§ 547(b) and 548 and thereby depleting the funds available to pay non-preferred creditors, Section

502(d) of the Bankruptcy Code provides that the Court shall disallow any claim of any entity that

fails to turn over an avoidable transfer. Accordingly, the Trustee has suspended or will suspend

distributions to the Defendant until the Defendant returns the Transfers.

       97.     Further, 11 U.S.C. § 502(j) expressly provides that a claim which has been allowed

may be reconsidered for “cause,” including disallowance under § 502(d), up to the amount for

which the Defendant is liable to the Trust under §§ 547(b) and 548 and 550(a). Accordingly, the

Trustee requests that (i) the Court disallow any claim of the Defendant, whether previously deemed

allowed or not, up to the amount that the distribution on such claim equals the amount for which

the Defendant is liable to the Trust under §§ 547(b) and 548 and 550(a); (ii) the Trustee retain such

amount in satisfaction of Trustee’s claims against the Defendant with a corresponding reduction

in the amount of the judgment to be rendered against the Defendant; and (iii) the Court render

judgment in favor of the Trustee and against the Defendant for all amounts for which the Defendant

is liable under §§ 547(b), 548 and 550(a) that are not otherwise satisfied by disallowing the

Defendant’s allowed claim.

                                               XI.
                                              Prayer

       For the foregoing reasons, the Trustee requests entry of judgment against the Defendant as

follows:



                                                 30
      Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 31 of 32




        i.     Declaring the Transfers to be avoidable under § 547(b) of the Bankruptcy Code;

        ii.    Declaring the Transfers to be avoidable under § 548(a)(1)(A) of the Bankruptcy
               Code;

        iii.   Declaring the Transfers to be avoidable under § 548(a)(1)(B) of the Bankruptcy
               Code;

        iv.    Avoiding and setting aside the Transfers under §550 of the Bankruptcy Code;

        v.     Awarding the Trustee judgment against the Defendant in the amount of the
               Transfers and directing the Defendant to immediately repay to the Trustee such
               amount, pursuant to § 550(a) of the Bankruptcy Code;

        vi.    Awarding the Trustee pre-judgment interest from the date of the Transfers at the
               maximum rate permitted by law;

        v.     Awarding the Trustee post-judgment interest from the date of judgment until the
               date paid at the maximum rate permitted by law;

        vi.    Awarding the Trustee its costs incurred in this action; and

       vii.    Granting the Trustee such other and further relief as the Court deems just and
               proper.

                                            Respectfully submitted,

                                            By: /s/ Kelly Greenwood Prather
                                            Kelly Greenwood Prather
                                            TBN: 00796670;
                                            So. Dist. of Texas No: 21829
                                            The Greenwood Prather Law Firm, PLLC
                                            2009 North Durham Drive
                                            Houston, Texas 77008
                                            Telephone: (713) 333-3200
                                            Facsimile: (713) 621-1449
                                            E-Mail: kgreenwood@midtownlegal.com

                                            Special Counsel for James Katchadurian,
                                            Litigation Trustee for the Litigation Trust of
                                            Northstar Offshore Group LLC

Dated: May 22, 2019.

                                    Certificate of Service



                                              31
      Case 18-03366 Document 20 Filed in TXSB on 05/22/19 Page 32 of 32




I certify that First Amended Complaint to Avoid and Recover Preferential and Fraudulent
Transfers was served in accordance with Bankruptcy Rules of Procedure and Federal Rules of
Procedure on the attorney of record for BP Energy Company, John J. Sparacino, at
jjsparacino@voyrs.com on this the 22nd day of May, 2019.


                                                  /s/ Kelly G. Prather
                                                  Kelly Greenwood Prather




                                             32
